People v Miller (2020 NY Slip Op 05229)





People v Miller


2020 NY Slip Op 05229


Decided on September 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
RUTH C. BALKIN
ANGELA G. IANNACCI, JJ.


2019-10261
 (Ind. No. 3114/12)

[*1]The People of the State of New York, respondent,
vLonnie Miller, appellant.


Randall D. Unger, Kew Gardens, NY, for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Joseph N. Ferdenzi, and Roni C. Piplani of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Stephen Knopf, J.), dated July 26, 2019, which, without a hearing, denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court, rendered December 18, 2015, convicting him of assault in the first degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the order is affirmed.
We agree with the Supreme Court's determination to deny, without a hearing, the defendant's motion pursuant to CPL 440.10 to vacate his judgment of conviction. In his motion to vacate the judgment, the defendant's claim of ineffective assistance of counsel was largely based upon unsubstantiated and self-serving allegations (see CPL 440.30[4][b], [d]; People v Allen, 174 AD3d 815; People v Wilson, 141 AD3d 737). The defendant was not deprived of the effective assistance of counsel under the New York Constitution since, viewing defense counsel's performance in totality, counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 713; People v Baldi, 54 NY2d 137, 144). Further, the defendant was not deprived of the effective assistance of counsel under the United States Constitution (see Strickland v Washington, 466 US 668).
SCHEINKMAN, P.J., RIVERA, BALKIN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court